DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

The Amendment filed 8/3/22 has been received, entered into the record, and carefully considered. The following information provided in the amendment affects the instant application by:
	No claims have been amended, added or canceled.
Remarks drawn to rejections of Office Action mailed 2/3/22 include:
Obviousness Double Patenting Rejections: which have been maintained for reasons of record.
103(a) rejection: which has been maintained for reasons of record.

An action on the merits of claims 12-26 and 29-31 is contained herein below. The text of those sections of Title 35, US Code which are not included in this action can be found in a prior Office action.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
The rejection of claims 12-31 on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 9,889,147 is maintained for reasons of record. Although the claims at issue are not identical, they are not patentably distinct from each other because both applications are drawn to substantially overlapping subject matter or obvious variants thereof. Both applications are drawn to methods of treating a solid tumor (see claim 5 of ‘147) with the same drugs in the same amounts (see claim 12 of ‘147 and paragraph bridging columns 6 and 7). One would look to the specification of ‘147 as a means to determine a dosage amount (paragraph bridging columns 6 and 7) and protocol (1st full paragraph in column 7) to determine that which was embraced by the methods in the claims therein, thus rendering obvious the same in the present claims. A skilled artisan would see the applications are drawn to substantially overlapping subject matter.
The above rejection is, in part, based on the specification of a previously issued patent, rather than the claims. In support of the use of this material, the examiner notes the following excerpt from MPEP section 804:
When considering whether the invention defined in a claim of an application is an obvious variation of the invention defined in the claim of a patent, the disclosure of the patent may not be used as prior art. This does not mean that one is precluded from all use of the patent disclosure.

The specification can always be used as a dictionary to learn the meaning of a term in the patent claim. In re Boylan, 392 F.2d 1017, 157 USPQ 370 (CCPA 1968).  Further, those portions of the specification which provide support for the patent claims may also be examined and considered when addressing the issue of whether a claim in the application defines an obvious variation of an invention claimed in the patent. In re Vogel, 422 F.2d 438, 441-42, 164 USPQ 619, 622 (CCPA 1970). The court in Vogel recognized "that it is most difficult, if not meaningless, to try to say what is or is not an obvious variation of a claim," but that one can judge whether or not the invention claimed in an application is an obvious variation of an embodiment disclosed in the patent which provides support for the patent claim. According to the court, one must first "determine how much of the patent disclosure pertains to the invention claimed in the patent" because only "[t]his portion of the specification supports the patent claims and may be considered." The court pointed out that "this use of the disclosure is not in contravention of the cases forbidding its use as prior art, nor is it applying the patent as a reference under  35 U.S.C. 103, since only the disclosure of the invention claimed in the patent may be examined."

Thus, the courts have held that it is permissible to use the specification in determining what is included in, and obvious from, the invention defined by the claim on which the rejection is based. This is true even where elements are drawn from the specification describing the claimed invention which are not elements in the claim itself.
	It is noted that applicants did not argue this rejection.

The rejection of claims 12-31 on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10,806,745 is maintained for reasons of record. Although the claims at issue are not identical, they are not patentably distinct from each other because both applications are drawn to substantially overlapping subject matter or obvious variants thereof. Both applications are drawn to methods of treating a solid tumor (see claim 5 of ‘745) with the same drugs. One would look to the specification of ‘745 as a means to determine a dosage amount (paragraph bridging columns 6 and 7) and protocol (1st full paragraph in column 7) to determine that which was embraced by the methods in the claims therein, thus rendering obvious the same in the present claims. A skilled artisan would see the applications are drawn to substantially overlapping subject matter.
The above rejection is, in part, based on the specification of a previously issued patent, rather than the claims. In support of the use of this material, the examiner notes the following excerpt from MPEP section 804:
When considering whether the invention defined in a claim of an application is an obvious variation of the invention defined in the claim of a patent, the disclosure of the patent may not be used as prior art. This does not mean that one is precluded from all use of the patent disclosure.

The specification can always be used as a dictionary to learn the meaning of a term in the patent claim. In re Boylan, 392 F.2d 1017, 157 USPQ 370 (CCPA 1968).  Further, those portions of the specification which provide support for the patent claims may also be examined and considered when addressing the issue of whether a claim in the application defines an obvious variation of an invention claimed in the patent. In re Vogel, 422 F.2d 438, 441-42, 164 USPQ 619, 622 (CCPA 1970). The court in Vogel recognized "that it is most difficult, if not meaningless, to try to say what is or is not an obvious variation of a claim," but that one can judge whether or not the invention claimed in an application is an obvious variation of an embodiment disclosed in the patent which provides support for the patent claim. According to the court, one must first "determine how much of the patent disclosure pertains to the invention claimed in the patent" because only "[t]his portion of the specification supports the patent claims and may be considered." The court pointed out that "this use of the disclosure is not in contravention of the cases forbidding its use as prior art, nor is it applying the patent as a reference under  35 U.S.C. 103, since only the disclosure of the invention claimed in the patent may be examined."

Thus, the courts have held that it is permissible to use the specification in determining what is included in, and obvious from, the invention defined by the claim on which the rejection is based. This is true even where elements are drawn from the specification describing the claimed invention which are not elements in the claim itself.
	It is noted that applicants did not argue this rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The rejection of claims 12-26 and 29-31 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over WO03/048166 is maintained for reasons of record.

The claims of the instant application are drawn to methods of treating a solid tumor comprising administering the compounds of claim 12 in an amount of a daily dose of 350 mg/m2 or below. The claims also provide various dosages; various dosing regimens; and combination therapy. 
W003/048166 discloses the same compounds instantly claimed are effective for use against various malignancies, such as solid tumors, and paragraph 3 (also figure 4) states the compounds have activity against multidrug resistant tumor cells in vitro and in vivo. The compounds were shown to have more than 3 log greater efficacy of the prodrugs of the art in cells with amplified MDR-1 gene expression (VCR 100, ADR 5000, and SW480) (see figure 4). What is not taught is the specific dosages claimed nor the administration schedule.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the methods of the art as applicants have done with this reference before them.	
Exemplary rationales that may support a conclusion of obviousness include:
(A)    Combining prior art elements according to known methods to yield predictable results;
(B)    Simple substitution of one known element for another to obtain predictable results;
(C)    Use of known technique to improve similar devices (methods, or products) in the same way;
(D)    Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results;
(E)    “ Obvious to try ” - choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
(F)    Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art;
(G)    Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.
The instant application would fall under at least the “obvious to try” scenario wherein it would be obvious to modify the process conditions of the ‘166 patent to arrive at the dosages and dosing sequences as instantly claimed. It is routine in the art to determine the proper dosing for drugs which are known to be effective in treating cancer to obtain the optimum dosage and regimen of the active agents. Likewise, it is obvious to determine which patients are successfully treated by a known anticancer drug and to practice the methods of treatment therein. One would be motivated to use the drugs of the art to treat the various types of cancers claimed since they are shown to be effective against cells with amplified MDR-1 gene expression. One of skill in the art would have a reasonable expectation of success in practicing the instant methods since the compounds are shown to be effective in treatment of the same disorders claimed.
	Applicants arguments filed 8/30/22 are: 
“The Applicant respectfully traverses this rejection because the cited reference does not disclose or suggest the claimed invention. 
To establish a prima facie case of obviousness, all the claim limitations must be taught or suggested by the prior art. CFMT, Inc. v. Yieldup Intern. Corp., 349 F.3d 1333, 1342 (Fed. Cir. 2003) citing In re Royka, 490 F.2d 981, 985 (C.C.P.A. 1974). The claimed invention is not obvious over the cited reference because the cited reference fails to teach or suggest using the claimed compounds for the treatment of a solid tumor using the dosages and dosing sequences as claimed. Nor does the cited reference provide any motivation or expectation of success for using these dosages or dosing sequences.”

	The examiner would like to note that there are additional rationales capable of being used to support a case of obviousness as stated above and in the prior office action. As noted, it is routine in the art to modify process condition in an effort to determine the most effective therapeutic manner of providing treatment. The art clearly teaches to use the same drugs to treat the same diseases. A skilled artisan would have found it obvious to modify the process conditions in an effort to provide effective therapy. Applicants have not shown anything surprising about the dosages or regimens presently claimed and relied upon for novelty.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAVISS C MCINTOSH III whose telephone number is (571)272-0657. The examiner can normally be reached Monday-Friday 9AM-5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TRAVISS C MCINTOSH III/Primary Examiner, Art Unit 1623